Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 16/829,468 filed 03/25/2020.  Claims 1-20 are pending and have been examined.
The information disclosure statements (IDS) submitted on 05/01/2020, 06/11/2020, 06/30/2020, 08/25/2020, 09/01/2020, 10/29/2020, 06/15/2021, 01/06/2022, 04/25/2022 were considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim limitations:
a control module configured [to] synchronize;
an analysis module configured to receive;
an image visualization module configured to receive;
the image visualization module is configured to modify;
the analysis module is configured to analyze;
the image visualization module is further configured to provide;
the image visualization module is configured to calculate;
have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured to” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-9 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Fig. 1 elements 106, 107, 108; Fig. 10 element 1000; paragraphs [0037]-[0039], [0059]-[0065] of the published specification.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
Claims 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 20 recite the limitation "exposure time T1 and T2" in lines 10 and 12 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 8-10, 14, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ortiz Egea et al. (US 2020/0271583), herein Ortiz.
Consider claim 1, Ortiz clearly teaches a system for obtaining an image of a target, (Fig. 1) the system comprising: 

at least one multi-wavelength illumination module configured to illuminate a target using two or more different wavelengths, each of the two or more different wavelengths penetrating the target at different depths; (Spectral illumination source 104 and IR illuminator 112 illuminate the imaged scene at different wavelengths which penetrate to differing depths, [0014], [0029].)

a multi-wavelength camera configured to detect the two or more different wavelengths illuminating the target on corresponding different channels and acquire corresponding images of the target based on the detected two or more different wavelengths illuminating the target; (Sensor array 108 acquires images 120 illuminated with different wavelengths of light, [0019]-[0022].)

a control module configured synchronize illumination of the target by the at least one multi-wavelength illumination module and detection of the two or more different wavelengths by the camera; (Fig. 3: Logic subsystem 802 controls the timing of the illumination and capture of images, [0025]-[0028].)

an analysis module configured to receive the acquired images of the target associated with each of the two or more wavelengths and analyze the acquired images to provide analysis results; and an image visualization module configured to receive the analysis results and modify the acquired images based on the analysis results to provide a final improved image in real-time, the final improved images having reduced ambient light noise. (Ambient light is removed from the fluorescing light images, [0026], and a display outputs the images, [0076].)

Consider claim 5, Ortiz clearly teaches the acquired images are obtained with fluorescence imaging techniques. ([0011])

Consider claim 6, Ortiz clearly teaches the target comprises one of a fluorescence dye phantom, in vitro and in vivo tissue ([0001]) and an organ marked with fluorescence dye.  

Consider claim 8, Ortiz clearly teaches at least one multi-wavelength illumination module is configured to one of: repeatedly illuminate the target in an on and off pattern using a single illumination pulse train; and repeatedly illuminate the target at different wavelengths in an on and off pattern using a multiple illumination control pulse train.  (Fig. 3, [0025]-[0028])

Consider claim 9, Ortiz clearly teaches the multi-wavelength camera is further configured to capture an original image (Imgsn) when illumination is present, wherein the captured original image contains illumination light and ambient noise light; and capture a background image (Imgn) when illumination is off, wherein the captured background image (Imgn) contains ambient light noise; and wherein the image visualization module is configured to calculate an image that does not include the ambient light noise (Imgs Fig. 3C) as follows: Imgs = Imgsn – k * Imgn where Imgs, is an original image, Imgn, is a background image and k is a function of exposure time T1 and T2.  (Ambient light collected when the illumination light is turned off is subtracted from an image captured when the illumination light is turned on, [0026].)

Consider claim 10, Ortiz clearly teaches a method for obtaining an image of a target, (Fig. 4) the method comprising: 

illuminating a target using two or more different wavelengths, each of the two or more different wavelengths penetrating the target at different depths; (Spectral illumination source 104 and IR illuminator 112 illuminate the imaged scene at different wavelengths which penetrate to differing depths, [0014], [0029].)

detecting the two or more different wavelengths illuminating the target on corresponding different channels; acquiring corresponding images of the target based on the detected two or more different wavelengths illuminating the target; (Sensor array 108 acquires images 120 illuminated with different wavelengths of light, [0019]-[0022].)

synchronizing illumination of the target by the at least one multi-wavelength illumination module and detection of the two or more different wavelengths by the camera; (Fig. 3: Logic subsystem 802 controls the timing of the illumination and capture of images, [0025]-[0028].)

receiving the acquired images of the target associated with each of the two or more wavelengths and analyzing the acquired images to provide analysis results; and receiving the analysis results and modifying the acquired images based on the analysis results to provide a final improved image in real-time, the final improved images having reduced ambient light noise; (Ambient light is removed from the fluorescing light images, [0026], and a display outputs the images, [0076].)

wherein at least one of the illuminating, detecting, acquiring, synchronizing, receiving, analyzing, receiving and modifying are performed by at least one processor. (Fig. 8, [0078]-[0083])

Consider claim 14, Ortiz clearly teaches acquiring images comprises acquiring images using fluorescence imaging techniques. ([0011])

Consider claim 15, Ortiz clearly teaches the target comprises one of a fluorescence dye phantom, in vitro and in vivo tissue ([0001]) and an organ marked with fluorescence dye.  

Consider claim 17, Ortiz clearly teaches one of repeatedly illuminating the target in an on and off pattern using a single illumination pulse train; and repeatedly illuminating the target at different wavelengths in an on and off pattern using a multiple illumination control pulse train. (Fig. 3, [0025]-[0028])

Consider claim 18, Ortiz clearly teaches capture an original image (Imgsn) when illumination is present, wherein the captured original image contains illumination light and ambient noise light; and capture a background image (Imgn) when illumination is off, wherein the captured background image (Imgn) contains ambient light noise; and wherein the image visualization module is configured to calculate an image that does not include the ambient light noise (Imgs Fig. 3C) as follows: Imgs = Imgsn – k * Imgn  where Imgs, is an original image, Imgn, is a background image and k is a function of exposure time T1 and T2.  (Ambient light collected when the illumination light is turned off is subtracted from an image captured when the illumination light is turned on, [0026].)

Consider claim 19, Ortiz clearly teaches a computer program product for obtaining an image of a target, the computer program product comprising:   

a non-transitory computer-readable storage medium having computer-readable program code embodied in the medium, (Fig. 8, [0078]-[0083]) the computer-readable program code comprising: 

computer readable program code for illuminating a target using two or more different wavelengths, each of the two or more different wavelengths penetrating the target at different depths; (Spectral illumination source 104 and IR illuminator 112 illuminate the imaged scene at different wavelengths which penetrate to differing depths, [0014], [0029].)

computer readable program code for detecting the two or more different wavelengths illuminating the target on corresponding different channels; computer readable program code for acquiring corresponding images of the target based on the detected two or more different wavelengths illuminating the target; (Sensor array 108 acquires images 120 illuminated with different wavelengths of light, [0019]-[0022].)

computer readable program code for synchronizing illumination of the target by the at least one multi-wavelength illumination module and detection of the two or more different wavelengths by the camera; (Fig. 3: Logic subsystem 802 controls the timing of the illumination and capture of images, [0025]-[0028].)

computer readable program code for receiving the acquired images of the target associated with each of the two or more wavelengths and analyzing the acquired images to provide analysis results; and computer readable program code for receiving the analysis results and modifying the acquired images based on the analysis results to provide a final improved image in real-time, the final improved images having reduced ambient light noise. (Ambient light is removed from the fluorescing light images, [0026], and a display outputs the images, [0076].)

Consider claim 20, Ortiz clearly teaches computer readable program code for capture an original image (Imgsn) when illumination is present, wherein the captured original image contains illumination light and ambient noise light; and capture a background image (Imgn) when illumination is off, wherein the captured background image (Imgn) contains ambient light noise; and wherein the image visualization module is configured to calculate an image that does not include the ambient light noise (Imgs Fig. 3C) as follows: Imgs = Imgsn – k * Imgn  where Imgs, is an original image, Imgn, is a background image and k is a function of exposure time T1 and T2.  (Ambient light collected when the illumination light is turned off is subtracted from an image captured when the illumination light is turned on, [0026].)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 7, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz Egea et al. (US 2020/0271583) in view of Chen et al. (US 2018/0020932), herein Chen ‘932.
Consider claim 2, Ortiz clearly teaches the image visualization module is configured to modify the image.

However, Ortiz does not explicitly teach performing multi-spectral image combinations, image enhancements, contrast and brightness adjustment and overlay procedures to provide the final improved image in real-time.

In an analogous art, Chen ‘932, which discloses an imaging system, clearly teaches performing multi-spectral image combinations, image enhancements, contrast and brightness adjustment and overlay procedures to provide the final improved image in real-time. (Figs. 10A-13D, [0094]-[0102])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Ortiz by performing multi-spectral image combinations, image enhancements, contrast and brightness adjustment and overlay procedures to provide the final improved image in real-time, as taught by Chen ‘932, for the benefit of enhancing the images displayed to the user.

Consider claim 7, Ortiz combined with Chen ‘932 clearly teaches the image visualization module is further configured to provide a final improved image having reduced ambient light noise, ([0026] Ortiz) a specific depth of detection, ([0029] Ortiz) and combination of different multi-wavelength images obtained using different multi-wavelength imaging techniques. ([0096] Chen ‘932)

Consider claim 11, Ortiz combined with Chen ‘932 clearly teaches modifying the image by performing multi-spectral image combinations, image enhancements, contrast and brightness adjustment and overlay procedures to provide the final improved image in real-time. (Figs. 10A-13D, [0094]-[0102] Chen ‘932)

Consider claim 16, Ortiz combined with Chen ‘932 clearly teaches providing a final improved image having reduced ambient light noise, ([0026] Ortiz) a specific depth of detection, ([0029] Ortiz) and combination of different multi-wavelength images obtained using different multi-wavelength imaging techniques. ([0096] Chen ‘932)

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz Egea et al. (US 2020/0271583) in view of Chen et al. (US 2018/0020932) in view of Chen et al. (US 2017/0274205), herein Chen ‘205.
Consider claim 3, Ortiz combined with Chen ‘932 clearly teaches multi-spectral image combinations comprise a combination of an images produced with fluorescence imaging techniques with an image produced using one of laser speckle imaging techniques, laser doppler imaging techniques, reflectance imaging techniques. ([0060], [0061], Chen ‘932)

However, Ortiz combined with Chen ‘932 does not explicitly teach tissue oxygen related imaging techniques.

In an analogous art, Chen ‘205, which discloses an imaging system, clearly teaches tissue oxygen related imaging techniques. (Fig. 17C, [0106])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Ortiz combined with Chen ‘932 by tissue oxygen related imaging techniques, as taught by Chen ‘205, for the benefit of displaying blood oxygen information to the user.
	
Consider claim 12, Ortiz combined with Chen ‘932 and Chen ‘205 clearly teaches combining multi-spectral images comprises combining an images produced with fluorescence imaging techniques with an image produced using one of laser speckle imaging techniques, laser doppler imaging techniques, reflectance imaging techniques ([0060], [0061], Chen ‘932) and tissue oxygen related imaging techniques. (Fig. 17C, [0106] Chen ‘205)

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz Egea et al. (US 2020/0271583) in view of Moore et al. (US 2018/0234603), herein Moore.
Consider claim 4, Ortiz clearly teaches the analysis module is configured to analyze the acquired images by removing ambient light background, ([0026]) linking images from multiple different channels, ([0028]) and acquiring information related to the acquired images at a specific detection depth ([0029]).

However, Ortiz does not explicitly teach the analysis module is configured to analyze the acquired images by increasing a signal to noise ratio (SNR).

In an analogous art, Moore, which discloses an imaging system, clearly teaches the analysis module is configured to analyze the acquired images by increasing a signal to noise ratio (SNR). ([0152]) 

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Ortiz by increasing a signal to noise ratio (SNR), as taught by Moore, for the benefit of improving the display of the images.

Consider claim 13, Ortiz combined with Moore clearly teaches analyzing the acquired images by increasing a signal to noise ratio (SNR), ([0152] Moore) removing ambient light background, ([0026] Ortiz) linking images from multiple different channels, ([0028] Ortiz) and acquiring information related to the acquired images at a specific detection depth ([0029] Ortiz).  

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425